889 F.2d 1099
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.REFAC INTERNATIONAL, LTD., Plaintiff-Appellant.v.HITACHI, LTD., ET AL., Defendants-Appellees,BRICO INTERNATIONAL CORPORATION, ET AL., Defendants/Cross-Appellants.
Nos. 89-1565, 89-1608, 89-1609 and 89-1663.
United States Court of Appeals, Federal Circuit.
Sept. 29, 1989.

Before FRIEDMAN, Circuit Judge.

ON MOTION
ORDER

1
Upon consideration of the parties' proposed briefing schedule and other motions,

IT IS ORDERED THAT:

2
(1) The briefing schedule is as follows:


3
(a) November 7, 1989--"Sheldon & Mak" appellees' brief of no more than 40 pages;  "Poms, Smith" appellees' brief of no more than 40 pages;  "Sheldon & Mak" cross-appellants' brief of no more than 40 pages;  "Poms, Smith" cross-appellants' brief of no more than 40 pages.


4
(b) 15 days after service--any notice of joinder by other appellees and cross-appellants or appellee's briefs of no more than 10 pages.


5
(c) 40 days after service--appellant's brief of no more than 50 pages.


6
(d) 14 days after service--"Sheldon & Mak" cross-appellants' brief of no more than 25 pages;  "Poms, Smith" cross-appellants' brief of no more than 25 pages.


7
(2) Brico's unopposed motion to dismiss appeal no. 89-1663 is granted.


8
cc:  Surjit P. Sigh Soni, Esq.


9
Thomas M. Small, Esq.


10
Joseph W. Price, Esq.


11
Gary A. Clark, Esq.


12
Schigeru Watanabe, Esq.


13
Richard P. Berg, Esq.


14
Paul R. Wylie, Esq.


15
Thomas S. Kerrigan, Esq.


16
Richard F.X. Clair, Esq.


17
Micheal W. Binning, Esq.


18
Grant L. Hubbard, Esq.


19
Richard E. Alexander, Esq.


20
Neil R. O'Halon, Esq.


21
Victor A. Rogers, Esq.


22
James R. Martin, Esq.


23
Erin T.S. Chung, Esq.


24
Richard G. Blair, Esq.


25
James A. Henricks, Esq.


26
Julia Holm Azarel, Esq.


27
Laurence H. Pretty, Esq.


28
Vern Schooley, Esq.


29
Barbara A. Reeves, Esq.


30
William J. Robinson, Esq.


31
James A. Goodman, Esq.


32
John F. Kraetzer, Esq.


33
Roger E. Hawkins, Esq.


34
Jerome L. Levine, Esq.


35
Philip C. Larschan, Esq.


36
Philip J. Anderson, Esq.


37
Maurice Wainer, Esq.


38
Warren J. Soloski, Esq.


39
Albert F. Padley, III, Esq.


40
Lawrence E. Picone, Esq.